 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeier & Frank Company, Employer-Petitioner andWarehousemen's Local No 206, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 36-UC-11828 September 1984DECISION ON REVIEW AND UNITCLARIFICATIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 4 October 1983 the Regional Director forRegion 19 issued his Decision and Order dismissingthe Employer's petition for unit clarification TheRegional Director found, contrary to the Employ-er's contention, that the exclusion of temporaryemployees from the existing unit would be disrup-tive of the parties' collective-bargaining agreementand therefore inappropriate Thereafter, in accord-ance with Section 102 67 of the Board's Rules andRegulations, the Employer filed a timely requestfor review of the Regional Director's decision onthe grounds that he departed from precedent re-garding unit clarification and the definition of tem-porary employeesBy telegraphic order dated 13 December 1983the Board granted the Employer's request forreview The parties filed briefs on reviewThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the entire record inthis case, including the parties' briefs, and makesthe following findings The Employer operatesretail department stores in Oregon and Washing-ton It also operates warehouses in Portland,Oregon The Union has represented the followingunit of employees at the Portland warehouses sincethe 1940sAll shipping clerks, receiving clerks, warehou-semen, clerical employees, wrappers andcheckers, but excluding all other employees,professional employees, guards and supervisorsas defined in the ActIn the course of the Employer's business, inven-tories typically occur three times a year and ware-house sales four or five times a year These eventsgenerate an increased volume of work and, occa-sionally, additional help is needed for a 1- to 4-dayperiod to assist with presale inventory checkingand warehouse display preparationFrom 1970 to 1982 the Employer contacted theUnion's business representatives to obtain employ-ees to work during inventories and warehousesales The record indicates that these employeeswere hired for indefinite and unspecified periods oftime, and were paid in accordance with the collec-tive-bargaining agreement On nine occasions be-tween November 1980 and August 1983 the Em-ployer obtained additional help from sources otherthan the Union 1 The record shows that on thesenine occasions individuals hired to do inventorypreparation work were told they were needed for 2to 3 days Those hired for warehouse sales wereasked to work 2 days to help set up and 2 to 4 daysto take down sales displays The individuals weretold which days to report When the extra workfor which they were hired was completed, theiremployment with the Company was terminatedNo personnel records concerning these employeeswere kept on file, and there was neither promisenor expectation of future employment, temporaryor otherwise, with the Employer 2 The Employerdid not apply the collective-bargaining agreementto any of the peak-period employees hired on thenine occasions 3The current collective-bargaining agreement4contains no provisions expressly including or ex-cluding temporary employees During contract ne-gotiations in June, July, and August 1982, the Em-ployer proposed the creation of a pool of "on-call"employees for peak periods of warehouse activity,including warehouse sales and inventories Theseemployees were to be hired for indefinite periodsof unlimited duration Under the terms of the pro-posal, the on-call employees would not be entitledto contract wages or benefits, and would not attainseniority The Union did not agree to the Employ-er's on-call proposal, and the Employer abandonedthe ideaIn dismissing the petition, the Regional Directorfound that the general subject of temporary helpwas addressed during the 1982 contract negotia-tions He rejected the Employer's contention thatits proposed on-call pool was different from theemployees it wishes to exclude from the unit In sodoing, the Regional Director found that irrespec-tive of their label these employees were to be usedfor extra help on an irregular basis, i e, duringpeak periods 5 Relying on the lack of any contrac-1 These employees were hired directly by the Employer or securedthrough outside referral sources mainly church groups and employmentagencies2 The record indicates that Melodee Hefty, hired for a March 1983warehouse sale, was later rehired as a regular employee on the request ofa supervisor3 In October 1982 the Union raised the issue of contract pay for theseemployees No agreement was reached between the parties In March1983 the Union again raised the issue and filed a gnevance4 The current agreement runs from 1 August 1982 to 1 August 19855 The Regional Director relied on this finding to distinguish B JCarney Go, 157 NLRB 1285 (1966), in which the Board excluded temporary employees from the unit where the Issue was raised for the first timein the middle of the contract term272 NLRB No 75 MEIER & FRANK CO465tual provision excluding temporary employees, andthe historical inclusion of temporary employees inthe unit, the Regional Director concluded that itwould be inappropriate to clarify the unit hereinThe Employer contends that the Regional Direc-tor departed from Board precedent by finding thatthe short-term employees obtained through theUnion from 1970 to 1982 were temporary employ-ees The Employer asserts that the only temporaryemployees involved herein are the employees itwishes to exclude, and that B J Carney, supra, iscontrolling The Union, in support of the RegionalDirector's decision, contends that the Employerhas historically applied the collective-bargainingagreement to short-term employees hired for a par-ticular period of time and that the Employer un-successfully attempted to negotiate contractualcoverage of the temporary employeesWe find that the employees covered by the peti-tion are temporary employees The record estab-lishes that the peak-period employees obtained in-dependently of the Union were hired for a definitelimited period and did not have a reasonable expec-tation of retention or later recall 6 In addition, wefind merit in the Employer's contention that theRegional Director erroneously characterized astemporary employees those individuals hiredthrough the Union for peak periods in 1970through 1982 The record shows that these em-ployees were hired for indefinite and unspecifiedperiods of time No limits were placed on the dura-6 We find that the isolated instance of reemployment with respect toMelodee Hefty does not affect the temporary status of the limited duration employeeston of their employment Some of these employeesworked for months, and others went on to obtainpermanent full-time employment with the Employ-er We therefore find that these employees werenot temporary employeesThe above findings lead us to the conclusion thatthe Regional Director erred in finding that tempo-rary employees had been historically included inthe unit Because the instant petition concerns tem-porary employees and the Employer's 1970-1982practice involved regular employees, the RegionalDirector's reliance on the 1970-1982 practice infinding that the Employer historically includedtemporary employees in the unit was misplacedWe also disagree with the Regional Director's find-ing that the Employer's proposed on-call pool ofemployees resembled the temporary employees in-volved herein In light of the evidence that the on-call employees were to be hired for indefinite peri-ods of unlimited duration, we find that they are notanalogous to the limited-tenure employees at issuehere We therefore are unable to agree with theRegional Director's finding that the type of em-ployee covered by the petition was discussedduring contract negotiations in 1982Because we find that the employees sought to beexcluded from the unit are of a temporary nature,and that temporary employees have not historicallybeen included in the unit nor discussed at the bar-gaining table, we conclude in accordance with es-tablished Board policy that, absent agreement ofthe parties, temporary employees are not part ofthe existing unit Accordingly, the existing unit isclarified to exclude temporary employees